Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an ultraspecific riboregulatory encompassing claims 1-5, 8, 20, 22, 23, and 25, and SEQ ID NO: 5 for Species Election I-V in the reply filed on 21 March 2022 is acknowledged. 
Claims 9-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.  Claims 1-5, 8, 20, 22-23, and 25 are pending and being examined on the merits. 

Information Disclosure Statement
 
The Information Disclosure Statements filed 2/1/2019 and 8/2/2021 have been considered.

Drawings
The drawings are objected to because the drawings were not filed as color drawings. However, the specification refers to the drawings and colors therein to show results (ex. Heat maps, fluorescence and colorimetric readouts).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file appears to contain at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 requires the toehold sequence to have 0 nucleotides which results in no toehold sequence. However, claim 1, from which it depends, requires a toehold sequence. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 20, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Green (WO 2014/074648 A2) in view of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
Regarding claims 1, 4 and 20, Green teaches a toehold riboregulator system comprising a crRNA riboregulator comprising a single-stranded toehold domain, a fully or partially double-stranded stem domain comprising an initiation codon, and a loop domain comprising a ribosome binding site, and a coding domain (i.e., coding sequence) [pg. 4, lines 9-12; Fig. 1]. Green teaches that the stem domain contains a start codon [pg. 17, lines 4-6]. Green teaches that the crRNA are typically engineered RNA molecules (i.e. synthetic nucleic acid molecules) [pg. 15, lines 13-14]. Green teaches the use of a spacer domains between the RBS, start codon, and coding sequence [pg. 17, lines 4-13; pg. 21, lines 19-23]. Green teaches the use of toehold riboregulators with an extended toehold to bind to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics [pg. 13, lines 19-21; pg. 53, lines 4-19; Fig. 8 and 21].  Green teaches that toehold switches activate expression of a regulated gene in response to a transacting trigger RNA [pg. 38, lines 13-14].
Regarding claim 2 and 25, Green teaches that the toehold domain can therefore be 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or more nucleotides in length [pg. 17, lines 29 and 30].
Regarding claim 5, Green teaches that the 3-nts region opposite the start codon was completely unpaired leading to a crRNA stem domain having a long bulge [pg. 17, lines 8-9].
Regarding claim 8, Green teaches the RBS located in the loop domain [pg. 4, lines 1-2]. Green teaches that the stem domain of the hairpin structure sequesters the ribosome binding
site (RBS) [pg. 15, lines 6-7].
Regarding claim 22, Green teaches that the stem domain of the hairpin structure sequesters the ribosome binding site (RBS) [pg. 15, lines 6-7]. Green also teaches the start codon can exist in bulge loops within the stem domain [Fig. 6A]. 
Regarding claim 23, Green teaches that the stem domain contains the RBS sequence and [pg. 21, lines 19-22
Green does not teach or suggest a docking domain or a spacer domain between the docking domain and the toehold sequence (claim 1).  Green does not teach that the loop domain comprises the start codon (claim 22).
Krishnamurthy teaches the development of synthetic riboregulators for translational regulation of gene expression [abstract].  Krishnamurthy teaches a crRNA with a targeting sequence (i.e., docking domain), which is complementary to a trans-activator RNA, and a spacer sequence at the 5’ end [Fig. 1a].  
Regarding claim 3, Krishnamurthy teaches riboregulators without toehold sequences [Fig. 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of Green with a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the riboregulator of Green with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two domains for the advantage of separating the regions of the riboregulator as Green teaches the use of spacer domains to separate the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator as taught and suggested by Green and Krishnamurthy where the loop domain comprises the start codon when the RBS is within the stem domain as Green teaches the start codon in bulge loops.  This modification would amount to a substitution of the start codon from one position in the riboregulator to a loop forming structure of the riboregulator, both of which have been shown to allow the riboregulator to function in translation regulation of expression.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator as taught and suggested by Green and Krishnamurthy with a riboregulator without a toehold sequence, as taught by Krishnamurthy.  This modification would amount to a simple substitution of one riboregulator for another, both known to be involved in translational regulation of gene expression.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 20, 22-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 34 of copending Application No. 17477456 in view of Green (WO 2014/074648 A2) and of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
The independent claims of the copending application claim all the limitation of the instant claim 1 except a docking domain and a spacer domain between the toehold sequence and the docking domain of the riboregulator.  The teachings of Green and Krishnamurthy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of the copending application with a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the claimed riboregulator of the copending application with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two for the advantage of separating the regions of the riboregulator as Green teaches the use of spacer domains between the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.  All other claims are similarly rejected as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8, 20, 22-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16323103 in view of Green (WO 2014/074648 A2) and of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
The independent claims of the copending application claim all the limitation of the instant claim 1 except, a docking domain and a spacer domain between the toehold sequence and the docking domain of the riboregulator.  The teachings of Green and Krishnamurthy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of the copending application with a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the riboregulator of the copending application with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two for the advantage of separating the regions of the riboregulator, as Green teaches the use of spacer domains between the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.  All other claims are similarly rejected as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US10550440B2 in view of Green (WO 2014/074648 A2) and of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
The independent claims of the patent claim all the limitation of the instant claim 1 except, a toehold sequence, a docking domain and a spacer domain between the toehold sequence and the docking domain of the riboregulator.  The teachings of Green and Krishnamurthy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of the patent with a toehold sequence, a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the toehold sequence for the advantage binding to transactivating trigger RNAs as taught by Green. One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the riboregulator of the patent with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two for the advantage of separating the regions of the riboregulator as Green teaches the use of spacer domains between the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.  All other claims are similarly rejected as discussed above.

Claims 1-5, 8, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 18 of U.S. Patent No. US11124846B2 in view of Green (WO 2014/074648 A2) and of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
The independent claims of the patent claim all the limitation of the instant claim 1 except a docking domain and a spacer domain between the toehold sequence and the docking domain of the riboregulator.  The teachings of Green and Krishnamurthy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of the patent with a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the riboregulator of the patent with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two for the advantage of separating the regions of the riboregulator as Green teaches the use of spacer domains between the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.  All other claims are similarly rejected as discussed above.

Claims 1-5, 8, 20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 of U.S. Patent No. US9550987B2 in view of Green (WO 2014/074648 A2) and of Krishnamurthy (Krishnamurthy et al. 2015 ACS Synthetic Biology 4(12), pg. A-I).
The independent claims of the patent claims all the limitation of the instant claim 1 except, a docking domain and a spacer domain between the toehold sequence and the docking domain of the riboregulator.  The teachings of Green and Krishnamurthy are discussed above.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the riboregulator of the patent with a docking domain and a spacer placed between the docking domain as taught by both Green and Krishnamurthy.  One of ordinary skill would be motivated to add the docking domain for the advantage binding to mRNA triggers with extensive secondary structure and to promote RNA-RNA interactions with high reaction kinetics.  This modification would replace the need for extended toehold domains, as taught by Green, as they would perform the same function.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the riboregulator of Green with a spacer between the docking domain and toehold domain. One of ordinary skill would be motivated to use spacers to separate the two for the advantage of separating the regions of the riboregulator as Green teaches the use of spacer domains between the RBS, start codon, and coding sequence.  Additionally, Krishnamurthy teaches spacer domains following the targeting domain.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable results of developing a riboregulator for translational regulation of gene expression given that all element were known to be affiliated with riboregulators.  All other claims are similarly rejected as discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636